            Case 1:19-cr-00310-VEC Document 11 Filed 04/09/21 Page          USDC1SDNY
                                                                                   of 3
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #:
                                                                            DATE FILED: 4/9/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------- X
                                                                     :
 UNITED STATES OF AMERICA,                                           :
                                                                     :
                            -against-                                : 19-CR-310 (VEC)
                                                                     :
                                                                     :     ORDER
 JAVIEL SORIANO,                                                     :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on April 8, 2021, Mr. Soriano appeared for a hearing on the violation of the

terms of his supervised release;

       WHEREAS at the hearing, Mr. Soriano admitted to the specification and the Court

accepted his admission; and

       WHEREAS the Court informed the parties that a written order would be entered

following the hearing pursuant to Federal Rule of Criminal Procedure 5(f);

       IT IS HEREBY ORDERED that pursuant to Federal Rule of Criminal Procedure 5(f) and

the Due Process Protections Act, Pub. L. No 116–182, 134 Stat. 894 (Oct. 21, 2020), this Order

is entered to confirm the Government’s disclosure obligations under Brady v. Maryland, 373

U.S. 83 (1963), and its progeny, and to summarize the possible consequences of violating those

obligations.

       The Government must disclose to the defense all information “favorable to an accused”

that is “material either to guilt or to punishment” and that is known to the Government. Id. at 87.

This obligation applies regardless of whether the defendant requests this information or whether

the information would itself constitute admissible evidence. The Government shall disclose such
           Case 1:19-cr-00310-VEC Document 11 Filed 04/09/21 Page 2 of 3




information to the defense promptly after its existence becomes known to the Government so

that the defense may make effective use of the information in the preparation of its case.

        As part of these obligations, the Government must disclose any information that can be

used to impeach the trial testimony of a Government witness within the meaning of Giglio v.

United States, 405 U.S. 150 (1972), and its progeny. Such information must be disclosed

sufficiently in advance of trial in order for the defendant to make effective use of it at trial or at

such other time as the Court may order.1

        The foregoing obligations are continuing ones and apply to materials that become known

to the Government in the future. These obligations also apply to information that is otherwise

subject to disclosure regardless of whether the Government credits it.

        In the event the Government believes that a disclosure under this Order would

compromise witness safety, victim rights, national security, a sensitive law-enforcement

technique, or any other substantial government interest, it may apply to the Court for a

modification of its obligations, which may include in camera review or withholding or subjecting

to a protective order all or part of the information otherwise subject to disclosure.2

        For purposes of this Order, the Government has an affirmative obligation to seek all

information subject to disclosure under this Order from all current or former federal, state, and

local prosecutors, law enforcement officers, and other officers who have participated in the

prosecution, or investigation that led to the prosecution, of the offense or offenses with which the

defendant is charged.




1
        This Order does not purport to set forth an exhaustive list of the Government’s disclosure obligations.
2
        The Classified Information Procedures Act sets forth separate procedures to be followed in the event that
the Government believes matters relating to classified information may arise in connection with the prosecution.
See 18 U.S.C. app. 3 §§ 1 et seq.


                                                          2
         Case 1:19-cr-00310-VEC Document 11 Filed 04/09/21 Page 3 of 3




       If the Government fails to comply with this Order, the Court, in addition to ordering

production of the information, may:

       (1) specify the terms and conditions of such production;

       (2) grant a continuance;

       (3) impose evidentiary sanctions;

       (4) impose contempt or other sanctions on any lawyer responsible for violations of the
           Government’s disclosure obligations, or refer the matter to disciplinary authorities;

       (5) dismiss charges before trial or vacate a conviction after trial or a guilty plea; or

       (6) enter any other order that is just under the circumstances.



SO ORDERED.
                                                      _________________________________
Date: April 9, 2021                                   VALERIE CAPRONI
      New York, NY                                    United States District Judge




                                                  3
